DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed June 30, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103- Obviousness (Maintained Rejection)
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potechin et al. (US 9,700,494) in view of Sartingen (US 2011/0124542). The rejection is maintained. 
Potechin et al. disclose foaming cleansers comprising castor oil maleate, PEG-7 glyceryl cocoate, glycerin, surfactant, and optionally PEG-6 caprylic/capric glycerides. The composition is useful as a foaming cleanser that dispenses a foam that has enhanced skin feel and optionally increased foam stand up so that it is less runny and messy (Abstract). The composition comprises 0.1 to 1% by weight of the composition castor oil maleate, 0.05 to 0.3% by weight of the composition PEG-7 glyceryl cocoate, 0.5 to 6% by weight of the composition glycerin, surfactant, and water, wherein the glycerin is present in an amount that is greater than any of the castor oil maleate or the PEG-7 glyceryl cocoate, and the composition has a viscosity of 1 to 100 mPas (cps). A disclosed composition comprise water, 10.9% sodium lauryl ether sulfate (2OE), 6% cocoamidopropyl betaine, 0.3% castor oil maleate, 3.4% glycerin, 0.2% PEG-7 glyceryl cocoate, 0.15% PEG-120 methyl glucose dioleate and 0.2-0.35% fragrance (Example 1). The pH of the compositions are preferably 6 to 8 (col. 2, lines 61-65). The compositions are made by Castor oil maleate Premix--Ceraphyl.TM. RMT castor oil maleate is added to a beaker containing cocoamidopropyl betaine and mixed at high speed until fully incorporated to produce a clear liquid (col. 3, lines 35-67). 
Potechin et al. differ from the instant claims insofar as it does not disclose PEG-60 hydrogenated castor oil. 
Sartingen disclose compositions having an emulsifier mixture. The invention provides a clear surfactant-based cleaning agent wherein an oil component is stably suspended over a long period of time and in varying temperatures. The invention also provides a clear cleaning agent having a sufficiently high viscosity to enable it to be easily applied from the container without "running" and dripping. This initial viscosity should as far as possible be retained during storage. This is achieved by using an emulsifier mix comprising components a, b and c. Component a is an ethoxylated alcohol including laureth-4 (paragraph 0018). Component b is ethoxylated hydrogenated castor oil having a degree of ethoxylation of 5 to 80 and includes PEG-60 hydrogenated castor oil (paragraphs 0012-0020). Component c includes PEG-7 glyceryl cocoate (paragraph 0022). The three emulsifiers a, b and c are each used in compositions according to the invention in an amount of 0.05 to 3 wt. %, preferably 0.1 to 2 wt. % and in particular 0.2 to 1.5 wt. %, based on total weight of the composition (paragraph 0024).
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added  PEG-60 hydrogenated castor oil in an amount ranging from 0.1 to 2% to the composition of Potechin et al. comprising a mixture of PEG-7 glyceryl cocoate and sodium lauryl ether sulfate, and an oil and surfactant because a combination of PEG-60 hydrogenated castor oil, PEG-7 glyceryl cocoate and sodium lauryl ether sulfate has been disclosed in the art to stabilize compositions comprising an oil and a surfactant as disclosed by Sartingen. 
In regard to the method steps, it would have been obvious to have added the components in the order recited by the instant claims absent of an unexpected results. 

Response to Arguments
The Examiner submits that in regards to Potechin not suggesting ethoxylated hydrogenated castor oil, Potechin discloses that nonionic surfactants may be used. In regards to using and the amount of ethoxylated hydrogenated castor oil, Sartingen discloses that ethoxylated hydrogenate castor oil may be used in combination with an ethoxylated alcohol including laureth-4 and PEG-7 glyceryl cocoate. Each of the three emulsifiers are used in a composition in an amount ranging an amount of 0.05 to 3 wt. %, preferably 0.1 to 2 wt. % and in particular 0.2 to 1.5 wt. %. The use of “each” would reasonably lead to the conclusion that these ranges are for each component and not all three components together. Therefore, it would have been obvious to have used an ethoxylated hydrogenated castor oil in an amount of 0.45% to 1% in the compositions of Potechin. In regard to the alleged unexpected results, it is not clear what is meant by “similar” and “relatively quick”. It us not clear what time “relatively quick” encompasses. Further similar would mean is something is close to something else. It is not clear the composition the disclosed example composition are similar to for Table 1. Even if this was not the case, the claims are not commensurate in scope with the compositions of the examples. The examples comprise a specific ethoxylated hydrogenated castor oil whereas the claims recite ethoxylated hydrogenated castor oil in general. Therefore, the rejection is maintained. 

Obvious-Type Double Patenting (Maintained Rejection)
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,700,494 in view of Sartingen (US 2011/0124542).   Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims recite a foaming composition comprising castor oil and glycerin. The instant claims differ from the patented claims insofar as they recite PEG-60 hydrogenated castor oil and the additional components recited in patented claim 1, in the dependent claims.
Sartingen disclose compositions having an emulsifier mixture. The invention provides a clear surfactant-based cleaning agent wherein an oil component is stably suspended over a long period of time and in varying temperatures. The invention also provides a clear cleaning agent having a sufficiently high viscosity to enable it to be easily applied from the container without "running" and dripping. This initial viscosity should as far as possible be retained during storage. This is achieved by using an emulsifier mix comprising components a, b and c. Component a is an ethoxylated alcohol including laureth-4 (paragraph 0018). Component b is ethoxylated hydrogenated castor oil having a degree of ethoxylation of 5 to 80 and includes PEG-60 hydrogenated castor oil (paragraphs 0012-0020). Component c includes PEG-7 glyceryl cocoate (paragraph 0022). The three emulsifiers a, b and c are each used in compositions according to the invention in an amount of 0.05 to 3 wt. %, preferably 0.1 to 2 wt. % and in particular 0.2 to 1.5 wt. %, based on total weight of the composition (paragraph 0024).
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added  PEG-60 hydrogenated castor oil in an amount ranging from 0.1 to 2% to the composition of the patented claims in order to help stabilize compositions of the patented claims as disclosed by Sartingen. 

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

Conclusion
Claims 1-20 are rejected.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612